DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harada (e.g., US 2014/0355736).

Regarding claim 10, Harada discloses a method of generating pulsed x-rays (pars. 34-35) in computed tomography (fig. 1), comprising: providing an anode (134); providing a grid switch (25, 133) configured to generated a pulsed electron beam (from 132; pars. 34-35) onto the anode; and rotating the anode with an angular velocity which varies in time (fig. 9), wherein the anode is rotated such that the variation of the angular velocity in time is a continuous oscillation at a mean angular velocity in time (par. 52: the X-ray controller fluctuates the rotor rotation period (which is proportional to the angular velocity) within a predetermined frequency range with respect to a reference value Vn), and wherein a rotational frequency of the anode (fig. 9) and a switching frequency of the grid switch do not coincide (due to the irregular frequency of the anode (fig. 9); par. 54: “deviate the rotor rotation period from the X-ray intensity switching period”).
	It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Harada with a continuous oscillation at a mean angular velocity in time, since such a modification would have only involved discovering an optimum value of a result effective variable, which only involves routine skill in the art (Harada: fig. 9 and par. 52). One would have been motivated to make such a modification for uniform damage distribution (Harada: par. 53).

Regarding claim 11, Harada discloses driving the anode rotation by a stator-rotor combination (136/135), and varying in the stator (136) at least one of a frequency of an electrical current and an electrical power (par. 33) to cause a continuous oscillation in time of the angular velocity of the anode around the mean angular velocity (fig. 9).

Allowable Subject Matter
Claims 1-9 are allowed. Claims 10-11 would be allowable if claim 10 is amended to clarify that a continuous oscillation is a continuous periodic oscillation.  The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2014/0355736) discloses a computed tomography (title) x-ray tube (13) for generating pulsed x-rays (pars. 34-35), comprising: an anode (134); an electron emitter (132) configured to generate a pulsed electron beam (pars. 34-35) onto the anode, wherein the electron emitter comprises a grid switch (25, 133) for generating the pulsed electron beam; and a rotation mechanism (27) for rotating the anode, wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time (figs. 5 or 9), such that the variation of the angular velocity in time is a continuous oscillation around a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide (par. 43).
However, the prior art fails to disclose or fairly suggest a computed tomography x-ray tube for generating pulsed x-rays, including: wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time, such that the variation of the angular velocity in time is a continuous periodic oscillation around a mean angular velocity in time, and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 2014/0355736) discloses a method of generating pulsed x-rays (pars. 34-35) in computed tomography (fig. 1), comprising: providing an anode (134); providing a grid switch (25, 133) configured to generated a pulsed electron beam (from 132; pars. 34-35) onto the anode; and rotating the anode with an angular velocity which varies in time (fig. 9), wherein the anode is rotated such that the variation of the angular velocity in time is a continuous oscillation at a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode (fig. 9) and a switching frequency of the grid switch necessarily do not coincide (due to the irregular frequency of the anode (fig. 9); par. 54: “deviate the rotor rotation period from the X-ray intensity switching period”).
However, the prior art fails to disclose or fairly suggest a method of generating pulsed x-rays in computed tomography, including: wherein the anode is rotated such that the variation of the angular velocity in time is a continuous periodic oscillation around a mean angular velocity in time, and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide, in combination with all of the other recitations in the claim. 

Response to Arguments
Regarding claims 10-11, Applicant's arguments filed April 26, 2022, have been fully considered but they are not persuasive.

Applicant argues that Harada fails to disclose a continuous oscillation at a mean angular velocity in time, since Harada fails to disclose the mean angular velocity in Figure 9. The Examiner does not find this argument persuasive for overcoming the rejection. Although Harada does not specifically disclose what the exact mean angular velocity, the Examiner has analyzed the function in figure 9 to determine the approximate mean.

    PNG
    media_image1.png
    316
    519
    media_image1.png
    Greyscale
 
For ease of analysis, if Vn is assigned as zero along the y-axis, if the function V(x) is defined within a range of 38 evenly spaced intervals along the x-axis, if the maximum value of V(x) in Figure 9 is approximately 7.5, and if the minimum value of V(x) is approximately -9, then V(x) is approximately defined as follows: (0,0); (1,1); (2,2); (3,5); (4,5); (5,2); (6,1); (7,-2); (8, -5); (9,-7); (10,-9); (11,-8); (12,-6); (13,-3); (14,0); (15,2); (16,7.5); (17,5); (18,1.5); (19,0); (20,-2); (21,-2); (22,0); (23,3.5); (24,6); (25,6); (26,4.5); (27,1.5); (28,0); (29,-2); (30,-3.5); (31,-3); (32,-3); (33,0); (34,0); (35,-3.5); (36,-3.5); (37,0); and (38,5). Given those values for V(x), the Examiner has determined the average value of V(x) to be approximately -.011. Since the continuous oscillation of V(x) is at the mean for the function shown in Figure 9, Harada does disclose a continuous oscillation at a mean angular velocity in time.  

Applicant also argues that Harada fails to disclose wherein a rotational frequency of the anode and a switching frequency for the grid switch do not coincide. The Examiner disagrees. Harada discloses that the second change method (fig. 9 and par. 54) can easily deviate the rotor rotation period (which is proportional to the rotational frequency of the anode) from the X-ray intensity switching period (i.e., switching frequency) without searching for a value. Due to this deviation (fig. 9 and par. 54), Harada does disclose a rotational frequency of the anode and a switching frequency for the grid switch not coinciding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884